Citation Nr: 1047770	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right knee osteoarthritis is related to active 
service.


CONCLUSION OF LAW

Right knee osteoarthritis was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.207, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of 
chronic right knee disability is factually shown during service.  
The Board notes that most of the Veteran's service treatment 
records are no longer available, most likely having been 
destroyed in an accidental fire at the National Personnel Records 
Center in 1973.  In cases where the Veteran's service treatment 
records are unavailable through no fault of the Veteran, there is 
a heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  There is also a heightened obligation to 
assist the claimant in the development of his case.  Id.  

The Veteran has submitted records dated in April 1953 which 
notes, "On Sunday 26 April made a misstep while going down a[n] 
incline.  Marked pain, and swelling of right knee en-sued.  Has 
been on bed rest since then, but heat and swelling persist.  Knee 
has tendency to give way, pt. claims, when he bears wt. on it."  
On April 30, 1953, the supplemental record indicated "Pain has 
decreased slightly - still has marked swelling and marked 
tenderness over med. Asp. Knee.  Cruciate ligaments intact.  
Imp.:  Laceration med. Meniscus R knee.  To 121st Evac on 1 May 
for Orthopedic Consult."

Despite findings in service injury of right knee, the Board 
cannot conclude a "chronic" right knee condition was incurred 
during service.  Treatment for a disorder in service cannot be 
considered treatment for a chronic disorder unless there is some 
indication that a chronic disorder exists.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.   For a showing of chronic 
disability in service there is required a combination of 
manifestations sufficient to identify the disorder, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic.  In addition, on the clinical 
examination for separation from service on February 2, 1954, the 
Veteran's lower extremities were evaluated as normal and no 
defects or diagnoses were noted.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis can be service-connected on such a basis.  
However, the first showing of right knee arthritis was not until 
1987, more than 30 years after the Veteran's discharge from 
service.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the appellant clearly has a current disability.  The 
Veteran has been diagnosed with right knee arthritis.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

The Board notes that the record indicates that in 1987, the 
Veteran sustained a right knee injury when he struck his knee on 
the dash and had lacerations over the proximal tibia just below 
the knee in a bus accident.  However, medical records indicate 
that prior to the bus accident, the Veteran had pre-existing 
degenerative arthritis of the right knee.  

March 1988 letter authored by Dr. Delbridge noted that the 
Veteran had some difficulties with his right knee prior to the 
bus accident when he struck his knee on the dash.  Dr. Delbridge 
opined that the Veteran had some symptomatology of his knee prior 
to the accident and the accident aggravated a previously 
arthritic knee.  

In December 2007, the Veteran underwent VA examination to 
determine etiology of claimed disabilities.  After review of the 
claims file, interview with the Veteran, and physical 
examination, the examiner diagnosed degenerative right knee but 
opined that it was not likely due to injury in the service.  

The examiner noted that the claims file had conflicting evidence.  
The examiner noted that the Veteran's service medical records 
contained a copy of the separation examination which made no 
mention of scars or an abnormal extremity examination.  The 
examiner noted that the Veteran had provided copies of some 
documents consisting of small slips of paper indicating a right 
knee injury, that one slip notes a torn medial cruciate ligament 
but noted that there was no medial cruciate ligament, just an 
anterior and posterior cruciate ligament.  The examiner noted 
that in another document, the Veteran claimed that he injured his 
left knee in the service, and he mentioned the same to a doctor 
in 1983.  The examiner noted that there was no other 
documentation of a knee surgery other than that mentioned in the 
letters written to his wife to be.  The examiner noted that when 
the Veteran was being treated for his right knee after the motor 
vehicle accident in 1987, there was no mention of the right knee 
injury or surgery in 1953.  The examiner noted that the Veteran 
was unsure of the nature of the scar over his right knee and that 
it was not a scar consistent with an operation of the knee to 
repair a torn ligament or meniscus.  The examiner explained that 
in the 1950s, the scar more than likely would have been 
longitudinally oriented and over the front of the knee and more 
extensive than 3 centimeters.  The examiner also noted that there 
were no cross-hatches consistent with sutures to close the 
surgical wound.  

The examiner noted that in other records, the Veteran mentioned 
problems with both knees due to milking cows did not mention the 
injury he allegedly sustained while on active duty. 

In support of his claim, the Veteran submitted an April 2009 
letter authored by Dr. Kepros, who stated in pertinent part, 
"[The Veteran] reports a significant right knee injury, which 
occurred in the military in the early 1950s.  He brought in 
records that showed that this occurred after he was walking on a 
slight incline ground and somehow stepped in a hole.  He heard a 
pop.  He couldn't walk by the next day and was evaluated by an 
Army physician.  Their notes imply that they thought he had a 
torn ligament initially then thought he had a torn meniscus.  At 
some point they aspirated some fluid from the knee.  He then was 
supposed to see an orthopedic specialist but I don't have those 
records.  Ever since that time he has had chronic right knee pain 
and with age the problem has certainly worsened.  He now has 
osteoarthritis on top of the initial injury.  This would all be 
tied in though to the initial event.  He now has chronic pain 
worse with standing.  ... I would support his claim though that the 
original knee injury in the 1950s has brought about some 
permanent disability as regards to his current knee function."

With respect to whether the Veteran's right knee arthritis is 
related to his active service, the Board notes that there is a 
difference of opinion among the medical professionals.  In 
deciding whether the Veteran's current right knee arthritis is 
related to his injury during active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of opinions 
in this case would not clarify the matter.  It would merely 
highlight that there is not a clear, rational basis for the Board 
to prefer one opinion to another.  Therefore, the Board accepts 
the opinion of Dr. Kepros that the Veteran's in-service injury is 
tied to his osteoarthritis on top of the initial injury.

The Veteran clearly had right knee arthritis that is well 
documented prior to the bus accident.  Dr. Kepros has opined that 
the Veteran's original knee injury in the 1950s has brought about 
some permanent disability as regards to his knee function.  The 
opinion is not inconsistent with the other evidence of record, 
and there is no objective reason to discount it.  Accordingly, 
the Board finds that the competent medical evidence of record, 
both for and against a finding that the Veteran suffers from 
right knee osteoarthritis related to his military service, is in 
a state of equipoise.  Accordingly, reasonable doubt is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for right knee osteoarthritis 
is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


